Citation Nr: 1046297	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  10-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected L5-S1 disc herniation, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for service-
connected adjustment disorder with anxious mood, currently 
evaluated 10 percent disabling.

3.  Entitlement to service connection for arthritis of the spine, 
claimed as secondary  to service-connected L5-S1 disc herniation.

4.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
arthritis.

5.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
headaches.

6.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a left 
knee condition.

7.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a left 
shoulder condition.

8.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a right 
hand condition.

9.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for an eye 
injury.

10.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
radiation burn to the face.

11.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a left 
elbow condition, claimed as secondary to service-connected L5-S1 
disc herniation.

12.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
bilateral foot condition, claimed as secondary to service-
connected L5-S1 disc herniation.

13.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for nerve 
damage, claimed as secondary to service-connected L5-S1 disc 
herniation.

14.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a left 
hip condition, claimed as secondary to service-connected L5-S1 
disc herniation.

15.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
bilateral leg condition, claimed as secondary to service-
connected L5-S1 disc herniation.



REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
January 1974 to January 1978.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2010 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

The Veteran died in September 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of his claims at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the Veteran passed away in September 
2010, during the pendency of the appeal.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
[creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008].  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . . ."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office from which the claim 
originated [listed on the first page of this decision].  


	 (CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


